DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/26/2021.

Examiner's Statement of reason for Allowance
Claims 1-7, 10-12 and 15 renumbered as 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for performing, by a User Equipment, a beam related reporting in a wireless communication system, the method comprising: receiving a plurality of reference signals based on a plurality of beam groups of the UE, and with each beam group comprising one or more beams, wherein each of the plurality of beam groups is identified by an index; performing a measurement per each of the plurality of beam groups based on the plurality of reference signals; and transmitting a beam related report comprising reporting contents corresponding to each of the plurality of beam groups, wherein a reporting content for each beam group includes (i) measurement information for each beam group, (11) the index of each beam group, and (111) information indicating a transmission (TX) beam corresponding to a reception (RX) beam included in each beam group, wherein the measurement information comprises Reference Signal Received Power (RSRP) information measured for each of the plurality of beam groups, and wherein the reporting content for each beam group further includes information for a number of antenna ports used for RSRP measurement for each of the plurality of beam groups.

Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478